DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 06/16/2022.
Applicant’s amendments filed 06/16/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1 and 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0139038 to Imanishi et al. (hereinafter Imanishi) in view of Kotani et al. (US Patent No. 8,592,823, hereinafter Kotani) (the reference US Patent No. 8,440,549 by Imanishi et al. is presented as evidence, hereinafter Imanishi (‘549)).
With respect to Claims 1 and 4, Imanishi discloses a semiconductor device (Imanishi, Fig. 1, ¶0003-¶0005, ¶0010-¶0011, ¶0022-¶0028, ¶0049) comprising:
       a substrate (e.g., 1/2) (Imanishi, Fig. 1, ¶0023, ¶0049) that contains a first nitride semiconductor (e.g., a substrate including AlN layer 2);
        5an uneven layer (e.g., roughness including projections and recesses in a surface of the AlGaN layer 3 and AlGaN layer 4; or GaN layer 3 and AlN layer 4) (Imanishi, Fig. 1, ¶0023, ¶0028, ¶0030) that is provided on the substrate (e.g., 1/2), contains a second nitride semiconductor (e.g., AlGaN layers 3/4; or GaN layer 3 and AlN layer 4), and has unevenness in a surface;
       a channel layer (e.g., 5, GaN layer as an electron transit layer) (Imanishi, Fig. 1, ¶0024, ¶0003) that is provided on the uneven layer (e.g., 3) and contains a third nitride semiconductor (e.g., GaN); and
       a barrier layer (e.g., 6, AlGaN layer, as an electron supply layer) (Imanishi, Fig. 1, ¶0024) that is provided on the channel layer (e.g., 5) and contains a fourth 10nitride semiconductor (e.g., AlGaN), wherein,
       the third nitride semiconductor is made of gallium nitride (GaN) (Imanishi, Fig. 1, ¶0024, ¶0003), and
       the channel layer (5) includes two dimensional electron gas (2DEG) (e.g., 2DEG generated at a heterojunction interface between the AlGaN layer 6 and the GaN layer 5) (Imanishi, Fig. 1, ¶0024, ¶0040) and has a thickness of 15 nm that is less than 50 nm.
Further, Imanishi does not specifically disclose that in the uneven layer, an area of a portion that falls within a range within a mode value ± 1 nm of a position of the surface in a height direction falls within a range of 46% to 75% with respect to an entire area of the surface (as claimed in claim 1), wherein both the area of the portion and the entire area are areas in a unit region of 1 m2 (as claimed in claim 4).
However, Kotani teaches forming AlN-based layer (Kotani, Figs. 1-2, 3A-3C, 4A, Col. 2, lines 20-28; Col. 3, lines 33-49; Col. 4, lines 24-28) as a stress relief layer having a surface including recesses with a depth of 5 nm or more and at a number density of 2×1010 cm-2, wherein the recesses (2a) (Kotani, Figs. 3A-3C, Col. 3, lines 33-67; Col. 4, lines 1-28) are appropriately scattered in the upper surface of the stress relief layer (2) to compensate the tensile stress due to forming GaN-based layer on the substrate, and to suppress the cracking and warpage of the semiconductor structure due to large differences in thermal expansion coefficients of the GaN-based layer and the substrate; the surface profile of the stress relief layer (2) has a plurality of protrusions protruding from a reference plane (e.g., Fig. 3A, the skewness Rsk of a roughness curve is positive), and a plurality of recesses recessed from a reference plane (e.g., Fig. 3C, the skewness Rsk of a roughness curve is negative); the depth of the recesses (2a) is about 5 nm or more because very little compressive stress is generated around the recesses having a depth of less than 5 nm, and the number density of the recesses (2a) is set to 2×1010 cm-2 or more to have sufficient compressive stress  to relieve tensile stress specifically, it is preferred that the recesses (2a) have a depth of 6 nm and arranged at a number density of 2×1010 cm-2 or a depth of 7 nm and arranged at a number density of 8×109 cm-2, and the diameter of the recesses is between 30 nm and 80 nm.
Thus, a person of ordinary skill in the art would recognize that for the uneven layer having a plurality of recesses with a preferred depth (e.g., about 6 nm) that falls within a range within a mode value ± 1 nm (e.g., 5 nm or 7 nm) of a position of the surface in a height direction, a diameter of 40 nm or 60 nm (e.g., with corresponding areas of about 16 ×10-12 cm2 or 36 ×10-12 cm2), and with a number density of 2×1010 cm-2, an area of a portion of the uneven layer would be 32 ×10-10 cm2 or 72 ×10-10 cm2  (e.g., 16 ×10-12 cm2 x 2×102=32 ×10-10 cm2, wherein the number of protrusions is 2×1010 cm-2 x 10-8 cm2= 2×102) that is within a range of 32% to 72% with respect to an area of the entire surface (e.g., 1m x 1m=10-8 cm2); wherein both the area of the portion and the entire area are areas in a unit region of 1 m2 (10-8 cm2).
The claimed range overlaps the range obtained for the uneven layer of Kotani. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Imanishi by forming an uneven layer having the surface profile including a plurality of protrusions and recesses as taught by Kotani, wherein the recesses have an optimized depth and the protrusions have specific diameter to have in the uneven layer, an area of a portion that falls within a range within a mode value ± 1 nm of a position of the surface in a height direction falls within a range of 46% to 75% with respect to an entire area of the surface (as claimed in claim 1), wherein both the area of the portion and the entire area are areas in a unit region of 1 m2 (as claimed in claim 4) in order to provide the stress relief layer to compensate the tensile stress due to forming GaN-based layer on the substrate, and to suppress the cracking and warpage of the semiconductor structure due to large differences in thermal expansion coefficients (Kotani, Col. 2, lines 20-28; Col. 3, lines 33-49; Col. 4, lines 24-28).
Regarding Claims 3 and 10, Imanishi in view of Kotani discloses the semiconductor device according to claim 1. Further, Imanishi does not specifically disclose the semiconductor device, wherein in the uneven layer, an area of a portion located at the mode value - 3 nm or less of positions of the surface in a height direction is less than 30% with respect to the entire area of the surface (as claimed in claim 3); wherein in the uneven layer, an area of a portion located at the mode value + 1 nm or more of the position of the surface in a height direction is less than 3% with respect to the entire area of the surface (as claimed in claim 10).
However, Kotani teaches that when the depth of the recesses (2a) (Kotani, Figs. 3A-3C, Col. 4, lines 18-23) is too large with respect to the diameter thereof, the recesses would be incapable of being filled with a buffer layer formed thereon or the buffer layer would have disrupted crystallinity; therefore, the depth of the recesses (2a) is preferably 50 nm or less; further, in the AlN layer having positive skewness, the effect of reducing warpage and cracking is not sufficiently obtained (Kotani, Figs. 3A-3C, Col. 9, lines 32-38), and it is preferable to form the AlN layer having negative skewness.
It is known in the art (e.g., as evidenced by Imanishi (‘549), Col. 7, lines 13-18) that the surface morphology is described with skewness Rsk of a roughness curve, and a positive Rsk indicates existence of rough surface portions (mainly convex portions) sharply projecting upwards, and the surface morphology having a negative Rsk indicates existence of rough surface portions (mainly concave portions) sharply falling or depressing downwards.
Thus, a person of ordinary skill in the art would recognize that in the uneven layer, an area of a portion located at the mode value - 3 nm or less of positions of the surface in a height direction would correspond to the negative skewness, and an area of a portion located at the mode value + 1 nm or more of the position of the surface in a height direction would correspond to the positive skewness, and; and it is preferably to have an area with positive skewness that is insignificant (e.g., 0 % that is less than 3%) with respect to the entire area of the surface because it is preferable to form the AlN layer having negative skewness as taught by Kotani; and for the uneven layer having an area of a portion located at the mode value ± 1 nm of about 70 %, and an area with positive skewness of about 0%, the area with negative  skewness would be about 30 %.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Imanishi/Kotani by optimizing the profile of the uneven layer, and the depths of the recesses with respect to the diameters for the specific mode as taught by Kotani, wherein the uneven layer has preferably an area with the negative skewness to have wherein in the uneven layer, an area of a portion located at the mode value - 3 nm or less of positions of the surface in a height direction is less than 30% with respect to the entire area of the surface (as claimed in claim 3); wherein in the uneven layer, an area of a portion located at the mode value + 1 nm or more of the position of the surface in a height direction is less than 3% with respect to the entire area of the surface (as claimed in claim 10) in order to provide the stress relief layer to compensate the tensile stress due to forming GaN-based layer on the substrate, and to suppress the cracking and warpage of the semiconductor structure due to large differences in thermal expansion coefficients (Kotani, Col. 2, lines 20-28; Col. 3, lines 33-49; Col. 4, lines 24-28).
Regarding Claim 5, Imanishi in view of Kotani discloses the semiconductor device according to claim 1. Further, Imanishi discloses the semiconductor device, wherein the second nitride semiconductor (4) is AIN (Imanishi, Fig. 1, ¶0023), 41Fujitsu Ref. No.: 18-02611the third nitride semiconductor (5) is BxAlyGa1-x-yN (0 ≤x < 1, 0 ≤y < 1, and 0 ≤x+y < 1, e.g., GaN with x=0 and y=0), and the fourth nitride semiconductor (6) is AlzGa1-ZN (0 < z ≤1) (Imanishi, Fig. 1, ¶0024).
Regarding Claim 6, Imanishi in view of Kotani discloses the semiconductor device according to claim 1. Further, Imanishi discloses the semiconductor device, wherein the first nitride semiconductor (e.g., AlN layer 2) (Imanishi, Fig. 1, ¶0023) is AIN.
With respect to Claim 9, Imanishi discloses an electronic device (Imanishi, Fig. 1, ¶0003-¶0005, ¶0010-¶0011, ¶0022-¶0028, ¶0049) comprising:
       a semiconductor device (e.g., HEMT transistor) (Imanishi, Fig. 1, ¶0022) including
       a substrate (e.g., 1/2) (Imanishi, Fig. 1, ¶0023, ¶0049) that contains a first nitride semiconductor (e.g., a substrate including AlN layer 2),
        5an uneven layer (e.g., roughness including projections and recesses in a surface of the AlGaN layer 3 and AlGaN layer 4; or GaN layer 3 and AlN layer 4) (Imanishi, Fig. 1, ¶0023, ¶0028, ¶0030) that is provided on the substrate (e.g., 1/2), contains a second nitride semiconductor (e.g., AlGaN layers 3/4; or GaN layer 3 and AlN layer 4), and has unevenness in a surface,
       a channel layer (e.g., 5, GaN layer as an electron transit layer) (Imanishi, Fig. 1, ¶0024, ¶0003) that is provided on the uneven layer (e.g., 3) and contains a third nitride semiconductor (e.g., GaN), and
      a barrier layer (e.g., 6, AlGaN layer, as an electron supply layer) (Imanishi, Fig. 1, ¶0024) that is provided on the channel layer (e.g., 5) and contains a fourth 10nitride semiconductor (e.g., AlGaN), and
       the third nitride semiconductor is made of gallium nitride (GaN) (Imanishi, Fig. 1, ¶0024, ¶0003), and
       the channel layer (5) includes two dimensional electron gas (2DEG) (e.g., 2DEG generated at a heterojunction interface between the AlGaN layer 6 and the GaN layer 5) (Imanishi, Fig. 1, ¶0024, ¶0040) and has a thickness of 15 nm that is less than 50 nm.
Further, Imanishi does not specifically disclose that in the uneven layer, an area of a portion that falls within a range within a mode value ± 1 nm of a position of the surface in a height direction falls within a range of 46% to 75% with respect to an entire area of the surface.
However, Kotani teaches forming AlN-based layer (Kotani, Figs. 1-2, 3A-3C, 4A, Col. 2, lines 20-28; Col. 3, lines 33-49; Col. 4, lines 24-28) as a stress relief layer having a surface including recesses with a depth of 5 nm or more and at a number density of 2×1010 cm-2, wherein the recesses (2a) (Kotani, Figs. 3A-3C, Col. 3, lines 33-67; Col. 4, lines 1-28) are appropriately scattered in the upper surface of the stress relief layer (2) to compensate the tensile stress due to forming GaN-based layer on the substrate, and to suppress the cracking and warpage of the semiconductor structure due to large differences in thermal expansion coefficients of the GaN-based layer and the substrate; the surface profile of the stress relief layer (2) has a plurality of protrusions protruding from a reference plane (e.g., Fig. 3A, the skewness Rsk of a roughness curve is positive), and a plurality of recesses recessed from a reference plane (e.g., Fig. 3C, the skewness Rsk of a roughness curve is negative); the depth of the recesses (2a) is about 5 nm or more because very little compressive stress is generated around the recesses having a depth of less than 5 nm, and the number density of the recesses (2a) is set to 2×1010 cm-2 or more to have sufficient compressive stress  to relieve tensile stress specifically, it is preferred that the recesses (2a) have a depth of 6 nm and arranged at a number density of 2×1010 cm-2 or a depth of 7 nm and arranged at a number density of 8×109 cm-2, and the diameter of the recesses is between 30 nm and 80 nm.
Thus, a person of ordinary skill in the art would recognize that for the uneven layer having a plurality of recesses with a preferred depth (e.g., about 6 nm) that falls within a range within a mode value ± 1 nm (e.g., 5 nm or 7 nm) of a position of the surface in a height direction, a diameter of 40 nm or 60 nm (e.g., with corresponding areas of about 16 ×10-12 cm2 or 36 ×10-12 cm2), and with a number density of 2×1010 cm-2, an area of a portion of the uneven layer would be 32 ×10-10 cm2 or 72 ×10-10 cm2  (e.g., 16 ×10-12 cm2 x 2×102=32 ×10-10 cm2, wherein the number of protrusions is 2×1010 cm-2 x 10-8 cm2= 2×102) that is within a range of 32% to 72% with respect to an area of the entire surface (e.g., 1m x 1m=10-8 cm2); wherein both the area of the portion and the entire area are areas in a unit region of 1 m2 (10-8 cm2).
The claimed range overlaps the range obtained for the uneven layer of Kotani. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Imanishi by forming an uneven layer having the surface profile including a plurality of protrusions and recesses as taught by Kotani, wherein the recesses have an optimized depth and the protrusions have specific diameter to have in the uneven layer, an area of a portion that falls within a range within a mode value ± 1 nm of a position of the surface in a height direction falls within a range of 46% to 75% with respect to an entire area of the surface in order to provide the stress relief layer to compensate the tensile stress due to forming GaN-based layer on the substrate, and to suppress the cracking and warpage of the semiconductor structure due to large differences in thermal expansion coefficients (Kotani, Col. 2, lines 20-28; Col. 3, lines 33-49; Col. 4, lines 24-28).
Regarding Claim 11, Imanishi in view of Kotani discloses the electronic device according to claim 9. Further, Imanishi does not specifically disclose the electronic device, wherein in the uneven layer, an area of a portion located at the mode value + 1 nm or more of the position of the surface in a height direction is less than 3% with respect to the entire area of the surface.
However, Kotani teaches that when the depth of the recesses (2a) (Kotani, Figs. 3A-3C, Col. 4, lines 18-23) is too large with respect to the diameter thereof, the recesses would be incapable of being filled with a buffer layer formed thereon or the buffer layer would have disrupted crystallinity; therefore, the depth of the recesses (2a) is preferably 50 nm or less; further, in the AlN layer having positive skewness, the effect of reducing warpage and cracking is not sufficiently obtained (Kotani, Figs. 3A-3C, Col. 9, lines 32-38), and it is preferable to form the AlN layer having negative skewness.
It is known in the art (e.g., as evidenced by Imanishi (‘549), Col. 7, lines 13-18) that the surface morphology is described with skewness Rsk of a roughness curve, and a positive Rsk indicates existence of rough surface portions (mainly convex portions) sharply projecting upwards, and the surface morphology having a negative Rsk indicates existence of rough surface portions (mainly concave portions) sharply falling or depressing downwards.
Thus, a person of ordinary skill in the art would recognize that in the uneven layer, an area of a portion located at the mode value + 1 nm or more of the position of the surface in a height direction would correspond to the positive skewness, and; and it is preferably to have an area with positive skewness that is insignificant (e.g., 0 % that is less than 3%) with respect to the entire area of the surface because it is preferable to form the AlN layer having negative skewness as taught by Kotani; and for the uneven layer having an area of a portion located at the mode value ± 1 nm of about 70 %, and an area with positive skewness of about 0%, the area with negative  skewness would be about 30 %.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the electronic device of Imanishi/Kotani by optimizing the profile of the uneven layer, and the depths of the recesses with respect to the diameters for the specific mode as taught by Kotani, wherein the uneven layer has preferably an area with the negative skewness to have the electronic device, wherein in the uneven layer, an area of a portion located at the mode value + 1 nm or more of the position of the surface in a height direction is less than 3% with respect to the entire area of the surface  in order to provide the stress relief layer to compensate the tensile stress due to forming GaN-based layer on the substrate, and to suppress the cracking and warpage of the semiconductor structure due to large differences in thermal expansion coefficients (Kotani, Col. 2, lines 20-28; Col. 3, lines 33-49; Col. 4, lines 24-28).
Claims 1, 3-6, 9-10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0326165 to Nakata et al. (hereinafter Nakata) in view of Imanishi (US 2012/0139038) and Kotani  (US Patent No. 8,592,823) (the reference US Patent No. 8,440,549 by Imanishi (‘549) is presented as evidence).
With respect to Claims 1 and 4, Nakata discloses a semiconductor device (Nakata, Fig. 3A, ¶0005-¶0009, ¶0029-¶0045) comprising:
       a substrate (e.g., 10) (Nakata, Fig. 3A, ¶0029, ¶0042);
        5an uneven layer (e.g., AlN buffer layer 12 having an uneven top surface) (Nakata, Fig. 3A ¶0029-¶0032) that is provided on the substrate (e.g., 10), contains a second nitride semiconductor (e.g., AlN layer 12), and has unevenness in a surface;
       a channel layer (e.g., 14, channel GaN layer) (Nakata, Fig. 3A ¶0030, ¶0041) that is provided on the uneven layer (e.g., 12) and contains a third nitride semiconductor (e.g., GaN); and
       a barrier layer (e.g., 16, AlGaN layer) (Nakata, Fig. 3A, Table 1, ¶0030, ¶0042) that is provided on the channel layer (e.g., 14) and contains a fourth 10nitride semiconductor (e.g., AlGaN), wherein,
       the third nitride semiconductor is made of gallium nitride (GaN) (Nakata, Fig. 3A ¶0030, ¶0041), and
       the channel layer (14) includes two dimensional electron gas (2DEG) (e.g., 2DEG generated at the interface between the AlGaN layer 16 and the channel GaN layer 14) (Nakata, Fig. 3A, ¶0030, ¶0018).
Further, Nakata does not specifically disclose that (1) a substrate that contains a first nitride semiconductor; the channel layer has a thickness of 50 nm or less (as claimed in claim 1); and wherein (2) in the uneven layer, an area of a portion that falls within a range within a mode value ± 1 nm of a position of the surface in a height direction falls within a range of 46% to 75% with respect to an entire area of the surface (as claimed in claim 1), wherein both the area of the portion and the entire area are areas in a unit region of 1 m2 (as claimed in claim 4).
Regarding (1), Imanishi teaches forming a semiconductor device (Imanishi, Fig. 1, ¶0003-¶0005, ¶0010-¶0011, ¶0022-¶0028, ¶0049) comprising a substrate (e.g., 1/2) (Imanishi, Fig. 1, ¶0023, ¶0030, ¶0049) that contains a first nitride semiconductor (e.g., AlN layer 2) as a nucleus formation layer (2) to improve epitaxial deposition of the GaN/AlGaN layers on the substrate; and a channel layer (5) (Imanishi, Fig. 1, ¶0024) formed on the uneven layer (3/4) and having a thickness between 10 nm and 100 nm, for example, 15 nm that is less than 50 nm, such that an electric potential is increased in the vicinity of an upper surface of the uneven layer (4) below the channel layer (5) to obtain a large threshold voltage, and the normally-off operation is ensured.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Nakata by forming a semiconductor device including a nucleus formation layer having a first nitride semiconductor and a channel layer having a specific thickness on the uneven layer as taught by Imanishi to have the semiconductor device comprising a substrate that contains a first nitride semiconductor, wherein, the channel layer has a thickness of 50 nm or less in order to provide improved semiconductor device with  increased threshold voltage, and capable of the normally-off operation (Imanishi, ¶0024, ¶0028, ¶0040).
Regarding (2), Kotani teaches forming AlN-based layer (Kotani, Figs. 1-2, 3A-3C, 4A, Col. 2, lines 20-28; Col. 3, lines 33-49; Col. 4, lines 24-28) as a stress relief layer having a surface including recesses with a depth of 5 nm or more and at a number density of 2×1010 cm-2, wherein the recesses (2a) (Kotani, Figs. 3A-3C, Col. 3, lines 33-67; Col. 4, lines 1-28) are appropriately scattered in the upper surface of the stress relief layer (2) to compensate the tensile stress due to forming GaN-based layer on the substrate, and to suppress the cracking and warpage of the semiconductor structure due to large differences in thermal expansion coefficients of the GaN-based layer and the substrate; the surface profile of the stress relief layer (2) has a plurality of protrusions protruding from a reference plane (e.g., Fig. 3A, the skewness Rsk of a roughness curve is positive), and a plurality of recesses recessed from a reference plane (e.g., Fig. 3C, the skewness Rsk of a roughness curve is negative); the depth of the recesses (2a) is about 5 nm or more because very little compressive stress is generated around the recesses having a depth of less than 5 nm, and the number density of the recesses (2a) is set to 2×1010 cm-2 or more to have sufficient compressive stress  to relieve tensile stress specifically, it is preferred that the recesses (2a) have a depth of 6 nm and arranged at a number density of 2×1010 cm-2 or a depth of 7 nm and arranged at a number density of 8×109 cm-2, and the diameter of the recesses is between 30 nm and 80 nm.
Thus, a person of ordinary skill in the art would recognize that for the uneven layer having a plurality of recesses with a preferred depth (e.g., about 6 nm) that falls within a range within a mode value ± 1 nm (e.g., 5 nm or 7 nm) of a position of the surface in a height direction, a diameter of 40 nm or 60 nm (e.g., with corresponding areas of about 16 ×10-12 cm2 or 36 ×10-12 cm2), and with a number density of 2×1010 cm-2, an area of a portion of the uneven layer would be 32 ×10-10 cm2 or 72 ×10-10 cm2  (e.g., 16 ×10-12 cm2 x 2×102=32 ×10-10 cm2, wherein the number of protrusions is 2×1010 cm-2 x 10-8 cm2= 2×102) that is within a range of 32% to 72% with respect to an area of the entire surface (e.g., 1m x 1m=10-8 cm2); wherein both the area of the portion and the entire area are areas in a unit region of 1 m2 (10-8 cm2).
The claimed range overlaps the range obtained for the uneven layer of Kotani. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Nakata by forming an uneven layer having the surface profile including a plurality of protrusions and recesses as taught by Kotani, wherein the recesses have an optimized depth and the protrusions have specific diameter to have in the uneven layer, an area of a portion that falls within a range within a mode value ± 1 nm of a position of the surface in a height direction falls within a range of 46% to 75% with respect to an entire area of the surface (as claimed in claim 1), wherein both the area of the portion and the entire area are areas in a unit region of 1 m2 (as claimed in claim 4) in order to provide the stress relief layer to compensate the tensile stress due to forming GaN-based layer on the substrate, and to suppress the cracking and warpage of the semiconductor structure due to large differences in thermal expansion coefficients (Kotani, Col. 2, lines 20-28; Col. 3, lines 33-49; Col. 4, lines 24-28).
Regarding Claims 3 and 10, Nakata in view of Imanishi and Kotani discloses the semiconductor device according to claim 1. Further, Nakata does not specifically disclose the semiconductor device, wherein in the uneven layer, an area of a portion located at the mode value - 3 nm or less of positions of the surface in a height direction is less than 30% with respect to the entire area of the surface (as claimed in claim 3); wherein in the uneven layer, an area of a portion located at the mode value + 1 nm or more of the position of the surface in a height direction is less than 3% with respect to the entire area of the surface (as claimed in claim 10).
However, Kotani teaches that when the depth of the recesses (2a) (Kotani, Figs. 3A-3C, Col. 4, lines 18-23) is too large with respect to the diameter thereof, the recesses would be incapable of being filled with a buffer layer formed thereon or the buffer layer would have disrupted crystallinity; therefore, the depth of the recesses (2a) is preferably 50 nm or less; further, in the AlN layer having positive skewness, the effect of reducing warpage and cracking is not sufficiently obtained (Kotani, Figs. 3A-3C, Col. 9, lines 32-38), and it is preferable to form the AlN layer having negative skewness.
It is known in the art (e.g., as evidenced by Imanishi (‘549), Col. 7, lines 13-18) that the surface morphology is described with skewness Rsk of a roughness curve, and a positive Rsk indicates existence of rough surface portions (mainly convex portions) sharply projecting upwards, and the surface morphology having a negative Rsk indicates existence of rough surface portions (mainly concave portions) sharply falling or depressing downwards.
Thus, a person of ordinary skill in the art would recognize that in the uneven layer, an area of a portion located at the mode value - 3 nm or less of positions of the surface in a height direction would correspond to the negative skewness, and an area of a portion located at the mode value + 1 nm or more of the position of the surface in a height direction would correspond to the positive skewness, and; and it is preferably to have an area with positive skewness that is insignificant (e.g., 0 % that is less than 3%) with respect to the entire area of the surface because it is preferable to form the AlN layer having negative skewness as taught by Kotani; and for the uneven layer having an area of a portion located at the mode value ± 1 nm of about 70 %, and an area with positive skewness of about 0%, the area with negative  skewness would be about 30 %.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Nakata/Imanishi/Kotani by optimizing the profile of the uneven layer, and the depths of the recesses with respect to the diameters for the specific mode as taught by Kotani, wherein the uneven layer has preferably an area with the negative skewness to have wherein in the uneven layer, an area of a portion located at the mode value - 3 nm or less of positions of the surface in a height direction is less than 30% with respect to the entire area of the surface (as claimed in claim 3); wherein in the uneven layer, an area of a portion located at the mode value + 1 nm or more of the position of the surface in a height direction is less than 3% with respect to the entire area of the surface (as claimed in claim 10) in order to provide the stress relief layer to compensate the tensile stress due to forming GaN-based layer on the substrate, and to suppress the cracking and warpage of the semiconductor structure due to large differences in thermal expansion coefficients (Kotani, Col. 2, lines 20-28; Col. 3, lines 33-49; Col. 4, lines 24-28).
Regarding Claim 5, Nakata in view of Imanishi and Kotani discloses the semiconductor device according to claim 1. Further, Nakata discloses the semiconductor device, wherein the second nitride semiconductor (12) is AIN (Nakata, Fig. 3A, ¶0030), 41Fujitsu Ref. No.: 18-02611the third nitride semiconductor (14) is BxAlyGa1-x-yN (0 ≤x < 1, 0 ≤y < 1, and 0 ≤x+y < 1, e.g., GaN with x=0 and y=0), and the fourth nitride semiconductor (16) is AlzGa1-ZN (0 < z ≤1) (Nakata, Fig. 3A, Table 1, ¶0042).
Regarding Claim 6, Nakata in view of Imanishi and Kotani discloses the semiconductor device according to claim 1. Further, Nakata does not specifically disclose that the first nitride semiconductor is AIN. However, Imanishi teaches forming a substrate (e.g., 1/2) (Imanishi, Fig. 1, ¶0023, ¶0030, ¶0049) that contains a first nitride semiconductor (e.g., AlN layer 2) as a nucleus formation layer (2) to improve epitaxial deposition of the GaN/AlGaN layers on the substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Nakata/Imanishi/Kotani by forming a nucleus formation layer comprised of AlN as taught by Imanishi to have the semiconductor device, wherein the first nitride semiconductor is AIN in order to provide improved semiconductor device with  increased threshold voltage, and capable of the normally-off operation (Imanishi, ¶0024, ¶0028, ¶0040).
With respect to Claim 9, Nakata discloses an  electronic device (Nakata, Fig. 3A, ¶0005-¶0009, ¶0029-¶0045) comprising:
       semiconductor device including a substrate (e.g., 10) (Nakata, Fig. 3A, ¶0029, ¶0042),
        5an uneven layer (e.g., AlN buffer layer 12 having an uneven top surface) (Nakata, Fig. 3A ¶0029-¶0032) that is provided on the substrate (e.g., 10), contains a second nitride semiconductor (e.g., AlN layer 12), and has unevenness in a surface,
       a channel layer (e.g., 14, channel GaN layer) (Nakata, Fig. 3A ¶0030, ¶0041) that is provided on the uneven layer (e.g., 12) and contains a third nitride semiconductor (e.g., GaN), and
       a barrier layer (e.g., 16, AlGaN layer) (Nakata, Fig. 3A, Table 1, ¶0030, ¶0042) that is provided on the channel layer (e.g., 14) and contains a fourth 10nitride semiconductor (e.g., AlGaN), and
       the third nitride semiconductor is made of gallium nitride (GaN) (Nakata, Fig. 3A ¶0030, ¶0041), and
       the channel layer (14) includes two dimensional electron gas (2DEG) (e.g., 2DEG generated at the interface between the AlGaN layer 16 and the channel GaN layer 14) (Nakata, Fig. 3A, ¶0030, ¶0018).
Further, Nakata does not specifically disclose that (1) a substrate that contains a first nitride semiconductor; the channel layer has a thickness of 50 nm or less, and (2) in the uneven layer, an area of a portion that falls within a range within a mode value ± 1 nm of a position of the surface in a height direction falls within a range of 46% to 75% with respect to an entire area of the surface.
Regarding (1), Imanishi teaches forming a semiconductor device (Imanishi, Fig. 1, ¶0003-¶0005, ¶0010-¶0011, ¶0022-¶0028, ¶0049) comprising a substrate (e.g., 1/2) (Imanishi, Fig. 1, ¶0023, ¶0030, ¶0049) that contains a first nitride semiconductor (e.g., AlN layer 2) as a nucleus formation layer (2) to improve epitaxial deposition of the GaN/AlGaN layers on the substrate; and a channel layer (5) (Imanishi, Fig. 1, ¶0024) formed on the uneven layer (3/4) and having a thickness between 10 nm and 100 nm, for example, 15 nm that is less than 50 nm, such that an electric potential is increased in the vicinity of an upper surface of the uneven layer (4) below the channel layer (5) to obtain a large threshold voltage, and the normally-off operation is ensured.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Nakata by forming a semiconductor device including a nucleus formation layer having a first nitride semiconductor and a channel layer having a specific thickness on the uneven layer as taught by Imanishi to have the semiconductor device comprising a substrate that contains a first nitride semiconductor, wherein, the channel layer has a thickness of 50 nm or less in order to provide improved semiconductor device with  increased threshold voltage, and capable of the normally-off operation (Imanishi, ¶0024, ¶0028, ¶0040).
Regarding (2), Kotani teaches forming AlN-based layer (Kotani, Figs. 1-2, 3A-3C, 4A, Col. 2, lines 20-28; Col. 3, lines 33-49; Col. 4, lines 24-28) as a stress relief layer having a surface including recesses with a depth of 5 nm or more and at a number density of 2×1010 cm-2, wherein the recesses (2a) (Kotani, Figs. 3A-3C, Col. 3, lines 33-67; Col. 4, lines 1-28) are appropriately scattered in the upper surface of the stress relief layer (2) to compensate the tensile stress due to forming GaN-based layer on the substrate, and to suppress the cracking and warpage of the semiconductor structure due to large differences in thermal expansion coefficients of the GaN-based layer and the substrate; the surface profile of the stress relief layer (2) has a plurality of protrusions protruding from a reference plane (e.g., Fig. 3A, the skewness Rsk of a roughness curve is positive), and a plurality of recesses recessed from a reference plane (e.g., Fig. 3C, the skewness Rsk of a roughness curve is negative); the depth of the recesses (2a) is about 5 nm or more because very little compressive stress is generated around the recesses having a depth of less than 5 nm, and the number density of the recesses (2a) is set to 2×1010 cm-2 or more to have sufficient compressive stress  to relieve tensile stress specifically, it is preferred that the recesses (2a) have a depth of 6 nm and arranged at a number density of 2×1010 cm-2 or a depth of 7 nm and arranged at a number density of 8×109 cm-2, and the diameter of the recesses is between 30 nm and 80 nm.
Thus, a person of ordinary skill in the art would recognize that for the uneven layer having a plurality of recesses with a preferred depth (e.g., about 6 nm) that falls within a range within a mode value ± 1 nm (e.g., 5 nm or 7 nm) of a position of the surface in a height direction, a diameter of 40 nm or 60 nm (e.g., with corresponding areas of about 16 ×10-12 cm2 or 36 ×10-12 cm2), and with a number density of 2×1010 cm-2, an area of a portion of the uneven layer would be 32 ×10-10 cm2 or 72 ×10-10 cm2  (e.g., 16 ×10-12 cm2 x 2×102=32 ×10-10 cm2, wherein the number of protrusions is 2×1010 cm-2 x 10-8 cm2= 2×102) that is within a range of 32% to 72% with respect to an area of the entire surface (e.g., 1m x 1m=10-8 cm2); wherein both the area of the portion and the entire area are areas in a unit region of 1 m2 (10-8 cm2).
The claimed range overlaps the range obtained for the uneven layer of Kotani. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Nakata by forming an uneven layer having the surface profile including a plurality of protrusions and recesses as taught by Kotani, wherein the recesses have an optimized depth and the protrusions have specific diameter to have in the uneven layer, an area of a portion that falls within a range within a mode value ± 1 nm of a position of the surface in a height direction falls within a range of 46% to 75% with respect to an entire area of the surface in order to provide the stress relief layer to compensate the tensile stress due to forming GaN-based layer on the substrate, and to suppress the cracking and warpage of the semiconductor structure due to large differences in thermal expansion coefficients (Kotani, Col. 2, lines 20-28; Col. 3, lines 33-49; Col. 4, lines 24-28).
Regarding Claim 11, Nakata in view of Imanishi and Kotani discloses the electronic device according to claim 9. Further, Imanishi does not specifically disclose the electronic device, wherein in the uneven layer, an area of a portion located at the mode value + 1 nm or more of the position of the surface in a height direction is less than 3% with respect to the entire area of the surface.
However, Kotani teaches that when the depth of the recesses (2a) (Kotani, Figs. 3A-3C, Col. 4, lines 18-23) is too large with respect to the diameter thereof, the recesses would be incapable of being filled with a buffer layer formed thereon or the buffer layer would have disrupted crystallinity; therefore, the depth of the recesses (2a) is preferably 50 nm or less; further, in the AlN layer having positive skewness, the effect of reducing warpage and cracking is not sufficiently obtained (Kotani, Figs. 3A-3C, Col. 9, lines 32-38), and it is preferable to form the AlN layer having negative skewness.
It is known in the art (e.g., as evidenced by Imanishi (‘549), Col. 7, lines 13-18) that the surface morphology is described with skewness Rsk of a roughness curve, and a positive Rsk indicates existence of rough surface portions (mainly convex portions) sharply projecting upwards, and the surface morphology having a negative Rsk indicates existence of rough surface portions (mainly concave portions) sharply falling or depressing downwards.
Thus, a person of ordinary skill in the art would recognize that in the uneven layer, an area of a portion located at the mode value + 1 nm or more of the position of the surface in a height direction would correspond to the positive skewness, and; and it is preferably to have an area with positive skewness that is insignificant (e.g., 0 % that is less than 3%) with respect to the entire area of the surface because it is preferable to form the AlN layer having negative skewness as taught by Kotani; and for the uneven layer having an area of a portion located at the mode value ± 1 nm of about 70 %, and an area with positive skewness of about 0%, the area with negative  skewness would be about 30 %.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the electronic device of Nakata/Imanishi/Kotani by optimizing the profile of the uneven layer, and the depths of the recesses with respect to the diameters for the specific mode as taught by Kotani, wherein the uneven layer has preferably an area with the negative skewness to have the electronic device, wherein in the uneven layer, an area of a portion located at the mode value + 1 nm or more of the position of the surface in a height direction is less than 3% with respect to the entire area of the surface  in order to provide the stress relief layer to compensate the tensile stress due to forming GaN-based layer on the substrate, and to suppress the cracking and warpage of the semiconductor structure due to large differences in thermal expansion coefficients (Kotani, Col. 2, lines 20-28; Col. 3, lines 33-49; Col. 4, lines 24-28).
Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
Applicant argues (page 6 of Applicant’s Remark) that “The Office Action asserts on page 7 that Imanishi discloses: the channel layer (5) includes two dimensional electron gas (2DEG) (e.g., 2DEG generated at a heterojunction interface between the AIGaN layer 6 and the GaN layer 5) (Imanishi, Fig. 1, ¶0024, ¶0040) and has a thickness of 15 nm that is less than 50 nm. Imanishi, however, states in paragraph [0036] that: 
[0036] For growth of the GaN layer, … The i- type GaN layer 105 having a preferable thickness range of 1 m to 3 m serves as the channel layer or electron transport layer of the GaN containing HEMT. 
Imanishi appears to merely disclose that i-type GaN layer 105 has a preferable thickness range of 1 m to 3 m and serves as the channel layer, not a thickness of 15 nm”.
In response to above Applicant’s argument that Imanishi does not disclose GaN channel layer having a thickness of 15 nm, Examiner respectfully submits that paragraph [0024] of Imanishi discloses that the GaN layer (5) has a thickness of 15 nm that is less than 50 nm. Further, Imanishi (US 2012/0139038) does not contain paragraph [0036] reciting “i-type GaN layer 105” having “a preferable thickness range of 1 m to 3 m”, as asserted by Applicant. It appears that Applicant refers to a different prior art by Imanishi et al. (e.g., US 2012/0067275, hereinafter Imanishi (‘275)) that contains paragraph [0036] (“For growth of the GaN layer, … The i- type GaN layer 105 having a preferable thickness range of 1 m to 3 m serves as the channel layer or electron transport layer of the GaN containing HEMT”). However, Examiner respectfully notes that claims 1, 3-6, and 9-11 have been rejected under 35 U.S.C. §103 as being unpatentable over Imanishi et al. (US 2012/0139038, hereinafter "Imanishi") in view of Kotani et al. (US 8,592,823, hereinafter "Kotani"). The current rejection and previous rejection of 04/22/2022 both do not use the prior art by Imanishi (‘275). 
Thus, Imanishi (US 2012/0139038, Fig. 1, ¶0024) discloses "the third nitride semiconductor is made of gallium nitride (GaN), and the channel layer includes two-dimensional electron gas (2DEG) and has a thickness of 50 nm or less", as required by claims 1 and 9. Therefore, the above Applicant’s argument is not persuasive, and the rejections of claims 1 and 9 are maintained.
Regarding the rejections of claims 1 and 9 under 35 U.S.C. §103 as being unpatentable over Nakata et al. (U.S. Patent Application Publication No. 2012/0326165, hereinafter "Nakata") in view of Imanishi and Kotani, Applicant argues (page 7 of Applicant’s Remark) that “Nakata does not specifically disclose that (1) a substrate that contains a first nitride semiconductor; the channel layer has a thickness of 50 nm or less…As explained above, at least the noted features of claims 1 and 9 also distinguish over each of Imanishi and Kotani”.
In response to above Applicant’s argument, Examiner respectfully submits that claims 1 and 9 have been rejected by using the prior art by Imanishi (US 2012/0139038), but not Imanishi (‘275) (e.g., US 2012/0067275), as discussed above.
Thus, the combination Nakata/Imanishi/Kotani discloses "the third nitride semiconductor is made of gallium nitride (GaN), and the channel layer includes two-dimensional electron gas (2DEG) and has a thickness of 50 nm or less" (see Imanishi, Fig. 1, ¶0024, ¶0040), as required by claims 1 and 9.
Therefore, Applicant’s argument is not persuasive for the above reason, and the rejections of claims 1 and 9 under 35 U.S.C. §103 over Nakata in view of Imanishi and Kotani are maintained.
Regarding dependent claims 3-6, 10, and 11 which depend on the independent Claims 1 and 9, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891